Title: To Thomas Jefferson from Christopher Church, 22 July 1805
From: Church, Christopher
To: Jefferson, Thomas


                  
                     To the President of the
                         United States—
                     
                        on or before 22 July 1805
                     
                  
                  The Humble Petition of Christopher Church now in the Jail of Washington County in the District of Columbia—
                  Humbly Sheweth that your Petitioner is confined for his fine and fees, under a prosecution for Theft, which he was guilty of while in a state of intoxication
                  The Hone. the Judges of the Circuit Court at December term last Sentanced him to receive twenty stripes, which he has received, And pay a fine of twenty dollars which sum he is unable to pay,
                  Wherefore your Petitioner prays that you will be pleased to grant him a pardon, remiting him his fine and fees, And in future the conduct of your Petitioner shall be to improve his time, and amend his life. And as in duty bound will for ever pray—
                  
                     Christopher Church 
                     
                     
                        his × Mark 
                     
                  
               